UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-1458



TAE IL BONG,

                                                Plaintiff - Appellant,

          versus


SPARTAN MARKET, INCORPORATED; MRS. KIM,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-00-746-2)


Submitted:     October 24, 2001             Decided:   November 6, 2001


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tae Il Bong, Appellant Pro Se. Robert Greenway Byrum, SHAMES &
BYRUM, P.C., Chesapeake, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tae Il Bong appeals the district court’s order granting judg-

ment for Defendants.   We have reviewed the record, including the

district court’s statements from the bench, and find no reversible

error.   The district court did not commit clear error in finding

Bong failed to establish Spartan Market failed to pay him the legal

minimum wage for overtime work.   See Hendricks v. Central Reserve

Life Ins. Co., 39 F. 3d 507, 512-13 (4th Cir. 1994) (noting stan-

dard of review for factual findings).   Accordingly, we affirm.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                  2